Exhibit 10.2

 

[g238181koi001.jpg]

 

 

 

AWARD LETTER - CONFIDENTIAL

 

December 21, 2016

 

Schlumberger Oilfield Eastern Limited

Attention: Ulisses Sperandio

Delivery via email : sperandio1@slb.com

 

Re:                             Invitations to Bid: ITT-001Mudlogging, ITT-002
Integrated Project Manager, ITT-003 MWD/LWD/BHA/DD, ITT-004 Drilling
Fluids, ITT-005 Cementing, ITT-006Wireline, ITT-010 Fishing, ITT-013 Drill Bits,
Hole Openers & Underreamers

 

With reference to your tenders submitted to SCS Corporation Ltd, a wholly owned
subsidiary of Hyperdynamics Corporation (Company) in response to the above noted
Invitations to Tender and further clarifications and negotiations, please be
advised that Company has accepted the prices proposed by Schlumberger Oilfield
Eastern Limited and contingent upon the execution of each of the Work Orders
would like to award the above services to Schlumberger Oilfield Eastern Limited.

 

Please sign below to indicate your acceptance of this award.

 

We look forward to working with you under this agreement.

 

Sincerely,

 

 

 

 

 

/s/ Ray Leonard

 

Ray Leonard

 

CEO and President

 

Hyperdynamics Corporation

 

12012 Wickchester Lane, Ste 475

 

Houston, Texas 77079, USA

 

Phone: +1 713-353-9400

 

 

Accepted by:

 

/s/ Bunmi Omole

Authorized representative of Schlumberger Oilfield Eastern Limited

 

 

 

 

Name :

Bunmi Omole

 

 

 

 

 

 

 

 

 

 

Title:

General Manager

 

Date:

28/12/16

 

--------------------------------------------------------------------------------